Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Stephen Burch, Reg. No. 66,570, on May 18, 2022.
Please Cancel claim 23. Please Amend claims 13 and 16 presented on April 27, 2022 as follows (wherein the ellipsis denotes missing text):

13.  (Currently Amended) A process for repairing an integrally bladed rotor comprising: 
…
removing material from the damaged integrally bladed rotor according to the blend operation, thereby creating a repaired integrally bladed rotor, in response to the simulation meeting the predetermined criteria; 
determining a plurality of component measurements of the repaired integrally bladed rotor and comparing the plurality of component measurements of the repaired integrally bladed rotor to the finite element model of the ideal  integrally bladed rotor, thereby determining a finite element model of the repaired  integrally bladed rotor; and 
analyzing the finite element model of the repaired integrally bladed rotor by providing the finite element model of the repaired integrally bladed rotor to [[the]] a mathematical model.

16.  (Currently Amended) The process of claim 13, wherein determining the blend operation comprises creating a material removal template and applying the material removal template to the damaged integrally bladed rotor prior to removing material from the damaged integrally bladed rotor.

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered. Applicant argues that previously presented claims 7 and 8, which have been incorporated into the independent claims, are not obvious over the cited art because Woods fails to teach forming a model of the repaired component by comparing measurements of the actually repaired component and the FEM of the ideal component. This argument is in addition to the argument made by Applicant in the telephonic interview on April 13, 2022 wherein Applicant argued that the rejection to claims 7 and 8 needlessly complicates the teachings of Woods by adding the comparing step.
The examiner agrees that modifying the Woods modification convolutes the process of Morris in view of Sitkiewicz, Stanklowski, and Woods without adding a benefit or there being any motivation (wherein Woods teaches to create a model of the repaired component via scanning or 3D imaging). Thus, the examiner is persuaded that he used hindsight in rejecting claims 7 and 8.

Allowable Subject Matter
Claims 1-3, 5-6, 9-17, 21-22, and 24-25 are allowed.
The following is a statement of reasons for allowance: the prior art fails to teach or fairly suggest creating a finite element model of the repaired component by comparing measurements of the repaired component with the finite element model of the ideal component, in combination with the other limitations of claims 1 and 13, respectively. 
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726